—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered November 7, 1990, convicting defendant, after a jury trial, of *5criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of from 5 to 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The record indicates that an off-the-record, sidebar Sandoval hearing was conducted in defendant’s absence. Since defendant never expressly waived his presence at the Sandoval hearing, and his presence at the Sandoval hearing could not have been "superfluous” in view of the fact that the People were permitted to question him concerning the underlying facts of two prior felony convictions, defendant’s right to be present at all material stages of a trial was violated (People v Dokes, 79 NY2d 656; People v Saida, 193 AD2d 548). Concur— Murphy, P. J., Kassal, Rubin and Nardelli, JJ.